 

EXHIBIT 10.2




DEBENTURE




NEITHER THESE SECURITIES NOR THE SECURITIES ISSUABLE UPON CONVERSION HEREOF HAVE
BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE COMMISSION OR THE
SECURITIES COMMISSION OF ANY STATE OR UNDER THE SECURITIES ACT OF 1933, AS
AMENDED.  THE SECURITIES ARE RESTRICTED AND MAY NOT BE OFFERED, RESOLD, PLEDGED
OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT PURSUANT TO REGISTRATION
REQUIREMENTS THEREOF OR EXEMPTION THEREFROM.




$________




REJUVEL BIO-SCIENCES, INC.




CONVERTIBLE DEBENTURE DUE ____________, 2018




Date of Issuance:  ________, 2015




FOR VALUE RECEIVED, REJUVEL BIO-SCIENCES, INC., a corporation organized and
existing under the laws of the State of Florida (the “Company”), hereby promises
to pay to ________________________, having its address at
________________________, or its assigns (the “Holder” and together with the
other holders of Debentures issued pursuant to the Securities Purchase Agreement
(as defined below), the “Holders”), the principal sum of ___________________ and
00/100 Dollars ($__________) (the “Principal Amount”) on ________, 2018 (the
“Maturity Date”) [THIRD ANNIVERSARY OF DATE OF ISSUANCE].  The Company has the
option to redeem this Debenture prior to the Maturity Date pursuant to Section
2(b).  All unpaid principal due and payable on the Maturity Date shall be paid
in the form of Common Stock of the Company, par value $0.001 per share (“Common
Stock”) pursuant to Section 3.  The Holder has the option to cause any
outstanding principal and accrued interest, if any, on this Debenture to be
converted into Common Stock at any time prior to the Redemption Date (as defined
below) or the Maturity Date pursuant to Section 2(a).




This Debenture is the Debenture referred to in the Securities Purchase Agreement
(the “Securities Purchase Agreement”) dated July __, 2015, between the Company
and the Holder.  Capitalized terms used but not defined herein shall have the
meanings set forth in the Securities Purchase Agreement.  This Debenture is
subject to the provisions of the Securities Purchase Agreement and further is
subject to the following additional provisions:




1.

This Debenture has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act and other applicable state and foreign securities laws.
 The Holder may transfer or assign this Debenture (or any part thereof) without
the prior consent of the Company, and the Company shall cooperate with any such
transfer.  In the event of any proposed transfer of this Debenture, the Company
may require, prior to issuance of a new Debenture in the name of such other
Person, that it receive reasonable transfer documentation including legal
opinions that the issuance of the Debenture in such other name does not and will
not cause a violation of the Securities Act or any applicable state or foreign
securities laws or is exempt from the registration requirements of the
Securities Act. Prior to due presentment for transfer of this Debenture to





--------------------------------------------------------------------------------

which the Company has consented, the Company and any agent of the Company may
treat the Person in whose name this Debenture is duly registered on the
Company's books and records of outstanding debt securities and obligations
(“Debenture Register”) as the owner hereof for the purpose of receiving payment
as herein provided and for all other purposes, whether or not this Debenture be
overdue, and neither the Company nor any such agent shall be affected by notice
to the contrary.




2.

Conversion at Holder’s Option; Redemption at Company’s Option.




a.

From and after the date which is Ninety One (91) days after the Date of Issuance
set forth above, the Holder shall be entitled to, at any time or from time to
time, convert the Conversion Amount into shares of Common Stock, at a conversion
price for each share of Common Stock (the “Conversion Price”) equal to Sixty
percent (60%) of the lowest closing bid price (as reported by Bloomberg LP) of
Common Stock for the twenty (20) trading days immediately preceding the date of
conversion of the Debentures (subject to equitable adjustments resulting from
any stock splits, stock dividends, recapitalizations or similar events).  The
Company shall issue irrevocable instructions to its transfer agent regarding
conversions.  Notwithstanding the foregoing, the Holder shall not be entitled to
convert any part of this Debenture as to which the Company has previously issued
to the Holder a Redemption Notice in accordance with Section 2(b).  The
Conversion Price will be adjusted as provided in Section 6.  For purposes of
this Debenture, the following terms have the meanings indicated below:

(i)

“Conversion Amount” shall mean the sum of (A) all or any portion of the
outstanding principal amount of this Debenture, as designated by the Holder upon
exercise of its right of conversion plus (B) any interest, pursuant to Section
10 or otherwise, that has accrued on the portion of the principal amount that
has been designated for payment pursuant to (A).




(ii)

“Market Price of the Common Stock” means (x) the closing bid price of the Common
Stock for the period indicated in the relevant provision hereof (unless a
different relevant period is specified in the relevant provision), as reported
by Bloomberg, LP or, if not so reported, as reported on the OTCQB, OTCQX or OTC
Pink or (y) if the Common Stock is listed on a stock exchange, the closing price
on such exchange, as reported by Bloomberg LP.




(iii)

“Trading Day” shall mean any day on which the New York Stock Exchange is open
for business.




Conversion shall be effectuated by delivering by facsimile or other delivery to
the Transfer Agent of the completed form of conversion notice attached hereto as
Annex A, executed by the Holder of the Debenture evidencing such Holder's
intention to convert this Debenture or a specified portion hereof.  No
fractional shares of Common Stock or scrip representing fractions of shares will
be issued on conversion, but the number of shares issuable shall be rounded to
the nearest whole share.  The date on which notice of conversion is given (the
“Conversion Date”) shall be deemed to be the date on which the Transfer Agent
receives by fax or by email or by mail the conversion notice (“Notice of
Conversion”), substantially in the form annexed hereto as Annex A, duly
executed, to the Transfer Agent.  Delivery of the Notice of Conversion shall be
accepted by the Transfer Agent by email at ________________________ (or such
other contact email as may be designated by the Transfer Agent). Certificates
representing Common Stock upon conversion must be delivered within two (2)
business days








2







--------------------------------------------------------------------------------

from the date of delivery of the Notice of Conversion.  For the avoidance of
doubt, delivery of Common Stock issued upon conversion by DWAC shall constitute
delivery for purposes hereof.




Notwithstanding the foregoing, unless the Holder delivers to the Company written
notice at least sixty-one (61) days prior to the effective date of such notice
that the provisions of this paragraph (the “Limitation on Ownership”) shall not
apply to such Holder, in no event shall a holder of Debentures have the right to
convert Debentures into, nor shall the Company issue to such Holder, shares of
Common Stock to the extent that such conversion would result in the Holder and
its affiliates together beneficially owning more than 4.99% of the then issued
and outstanding shares of Common Stock.  For purposes hereof, beneficial
ownership shall be determined in accordance with Section 13(d) of the Exchange
Act and Regulation 13D-G under the Exchange Act.




b.

So long as no Event of Default (as defined in Section 10) shall have occurred
and be continuing, the Company may at its option call for redemption all or part
of the Debentures, with the exception of any portion thereof which is the
subject of a previously-delivered Notice of Conversion, prior to the Maturity
Date, as follows:




(i)

The Debentures called for redemption shall be redeemable, upon not more  than
two (2) days written notice, for an amount (the “Redemption Price”) equal to:
(i) if the Redemption Date (as defined below) is ninety (90) days or less from
the date of issuance of this Debenture, one hundred percent (100%) of the sum of
the Principal Amount so redeemed plus accrued interest (if any); (ii) if the
Redemption Date is greater than or equal to ninety one (91) days from the date
of issuance of this Debenture and less than or equal to one hundred twenty (120)
days from the date of issuance of this Debenture, One Hundred Ten percent (110%)
of the sum of the Principal Amount so redeemed plus accrued interest (if any);
(iii) if the Redemption Date is greater than or equal to one hundred twenty one
(121) days from the date of issuance of this Debenture and less than or equal to
one hundred fifty (150) days from the date of issuance of this Debenture, One
Hundred Twenty percent (120%) of the sum of the Principal Amount so redeemed
plus accrued interest (if any); (iv) if the Redemption Date is greater than or
equal to one hundred fifty one (151) days from the date of issuance of this
Debenture and less than or equal to one hundred eighty (180) days from the date
of issuance of this Debenture, One Hundred Twenty Five percent (125%) of the sum
of the Principal Amount so redeemed plus accrued interest (if any); and (v) if
the Redemption Date is greater than or equal to one hundred eighty one (181)
days from the date of issuance of this Debenture, one hundred thirty percent
(130%) of the sum of the Principal Amount so redeemed plus accrued interest (if
any).  The date upon which the Debentures are redeemed and paid shall be
referred to as the “Redemption Date” (and, in the case of multiple redemptions
of less than the entire outstanding Principal Amount, each such date shall be a
Redemption Date with respect to the corresponding redemption).




(ii)

If fewer than all outstanding Debentures are to be redeemed and are held by
different investors, then all Debentures shall be partially redeemed on a pro
rata basis.




(iii)

Prior to the Redemption Date, the Company shall deposit into escrow an amount
sufficient for the payment of the aggregate Redemption Price of the Debentures
being called for redemption and shall make such funds available on and after the
Redemption Date for payment to the Holders who present their Debentures and
otherwise comply with the Company’s instructions contained in the Redemption
Notice (as defined below).








3







--------------------------------------------------------------------------------




(iv)

On the Redemption Date, the Company shall cause the Holders whose Debentures
have been presented for redemption to be issued payment of the Redemption Price.
 In the case of a partial redemption, the Company shall also issue new
Debentures to the Holders for the principal amount remaining outstanding after
the Redemption Date promptly after the Holders’ presentation of the Debentures
called for redemption.




(v)

To effect a redemption the Company shall provide a written notice to the
Holder(s) not more than two (2) days prior to the Redemption Date (the
“Redemption Notice”), setting forth the following:




1.

the Redemption Date;




2.

the Redemption Price;




3.

the aggregate principal amount of the Debentures being called for redemption;




4.

a statement instructing the Holders to surrender their Debentures for redemption
and payment of the Redemption Price, including the name and address of the
Company or, if applicable, the paying agent of the Company, where Debentures are
to be surrendered for redemption;




5.

a statement advising the Holders that the Debentures (or, in the case of a
partial redemption, that portion of the Principal Amount being called for
redemption) as of the Redemption Date will cease to be convertible into Common
Stock as of the Redemption Date; and




6.

in the case of a partial redemption, a statement advising the Holders that after
the Redemption Date a substitute Debenture will be issued by the Company after
deduction the portion thereof called for redemption, at no cost to the Holder,
if the Holder so requests.




Notwithstanding the foregoing, in the event the Company issues a Redemption
Notice but fails to fund the redemption on the Redemption Date, then such
Redemption Notice shall be null and void, and (i) the Holder(s) shall be
entitled to convert the Debentures previously the subject of the Redemption
Notice, and (ii) the Company may not redeem such Debentures for at least thirty
(30) days following the intended Redemption Date that was voided, and the
Company shall be required to pay to the Holder(s) or fund into escrow the
Redemption Price simultaneously with the issuance of a Redemption Notice in
connection with any subsequent redemption pursued by the Company.




3.

Unless demand has otherwise been made by the Holder in writing for payment in
cash as provided hereunder, and so long as no Event of Default shall exist
(whether or not notice thereof has been delivered by the Holder to the Company),
any Debentures not previously








4







--------------------------------------------------------------------------------

tendered to the Company for conversion as of the Maturity Date shall be deemed
to have been surrendered for conversion, without further action of any kind by
the Company or any of its agents, employees or representatives, as of the
Maturity Date at the Conversion Price applicable on the Maturity Date
(“Mandatory Conversion”).




4.

No provision of this Debenture shall alter or impair the obligation of the
Company, which is absolute and unconditional to convert this Debenture into
Common Stock, at the time, place, and rate herein prescribed.  This Debenture is
a direct obligation of the Company.




5.

If the Company (a) merges or consolidates with another corporation or business
entity and the Company is not the surviving entity or (b) sells or transfers all
or substantially all of its assets to another Person and the holders of the
Common Stock are entitled to receive stock, securities or property in respect of
or in exchange for Common Stock, then as a condition of such merger,
consolidation, sale or transfer, the Company and any such successor, purchaser
or transferee will agree that this Debenture may thereafter be converted on the
terms and subject to the conditions set forth above into the kind and amount of
stock, securities or property receivable upon such merger, consolidation, sale
or transfer by a holder of the number of shares of Common Stock into which this
Debenture might have been converted immediately before such merger,
consolidation, sale or transfer, subject to adjustments which shall be as nearly
equivalent as may be practicable.  In the event of any (i) proposed merger or
consolidation where the Company is not the surviving entity or (ii) sale or
transfer of all or substantially all of the assets of the Company (in either
such case, a “Sale”), the Holder shall have the right to convert by delivering a
Notice of Conversion to the Company within fifteen (15) days of receipt of
notice of such Sale from the Company.




6.

If, at any time while any portion of this Debenture remains outstanding, the
Company effectuates a stock split or reverse stock split of its Common Stock or
issues a dividend on its Common Stock consisting of shares of Common Stock or
otherwise recapitalizes its Common Stock, the Conversion Price shall be
equitably adjusted to reflect such action.  By way of illustration, and not in
limitation, of the foregoing (i) if the Company effectuates a 2:1 split of its
Common Stock, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such split, the Conversion Price
shall be deemed to be one-half of what it had been calculated to be immediately
prior to such split; (ii) if the Company effectuates a 1:10 reverse split of its
Common Stock, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such reverse split, the Conversion
Price shall be deemed to be the amount of such Conversion Price calculated
immediately prior to the record date multiplied by 10; and (iii) if the Company
declares a stock dividend of one share of Common Stock for every 10 shares
outstanding, thereafter, with respect to any conversion for which the Company
issues the shares after the record date of such dividend, the Conversion Price
shall be deemed to be the amount of such Conversion Price calculated immediately
prior to such record date multiplied by a fraction, of which the numerator is
the number of shares for which a dividend share will be issued and the
denominator is such number of shares plus the dividend share(s) issuable or
issued thereon.




7.

All payments contemplated hereby to be made “in cash” shall be made by wire
transfer of immediately available funds in such coin or currency of the United
States of America as at the time of payment is legal tender for payment of
public and private debts.  All payments








5







--------------------------------------------------------------------------------

of cash and each delivery of shares of Common Stock issuable to the Holder as
contemplated hereby shall be made to the Holder to an account designated by the
Holder to the Company and if the Holder has not designated any such accounts at
the address last appearing on the Debenture Register of the Company as
designated in writing by the Holder from time to time; except that the Holder
may designate, by notice to the Company, a different delivery address for any
one or more specific payments or deliveries.




8.

The Holder of the Debenture, by acceptance hereof, agrees that this Debenture is
being acquired for investment and that such Holder will not offer, sell or
otherwise dispose of this Debenture or the Shares of Common Stock issuable upon
conversion thereof except in compliance with the terms of the Securities
Purchase Agreement and under circumstances which will not result in a violation
of the Securities Act or any applicable state Blue Sky or foreign laws or
similar laws relating to the sale of securities.




9.

This Debenture shall be governed by and construed in accordance with the laws of
the State of Nevada. Each of the parties consents to the exclusive jurisdiction
and venue of the state and/or federal courts located in Miami-Dade County,
Florida in connection with any dispute arising under this Agreement.  This
provision is intended to be a “mandatory” forum selection clause and governed by
and interpreted consistent with Florida law. Each of the parties hereby consents
to the exclusive jurisdiction and venue of any state or federal court having its
situs in said county, and each waives any objection based on forum non
conveniens.  To the extent determined by such court, the Company shall reimburse
the Holder for any reasonable legal fees and disbursements incurred by the
Holder in enforcement of or protection of any of its rights under this Debenture
or the Securities Purchase Agreement.




10.

The following shall constitute an “Event of Default”:




a.

The Company fails in the payment of principal or interest (to the extent that
interest is imposed under this Section 10) on this Debenture as required to be
paid in cash hereunder, and payment shall not have been made for a period of
five (5) business days following the payment due date;




b.

Any of the representations or warranties made by the Company herein, in the
Securities Purchase Agreement between the Company and the Buyer therein, or in
any certificate or financial or other written statements heretofore or hereafter
furnished by the Company to in connection with the execution and delivery of
this Debenture, the Securities Purchase Agreement shall be false or misleading
(including without limitation by way of the misstatement of a material fact or
the omission of a material fact) in any material respect at the time made (as to
which no cure period shall apply);




c.

The Company fails to remain listed on the OTCQB or a more senior stock exchange
any time from the date hereof to the Maturity Date for a period in excess of
five (5) trading days;




d.

The Company (i) fails to timely file required SEC reports when due, becomes, is
deemed to be or asserts that it is a “shell company” at any time for purposes of
the 1933 Act, and Rule 144 promulgated thereunder or otherwise takes any action,
or refrains from taking any action, the result of which makes Rule 144 under the
1933 unavailable to the Buyer








6







--------------------------------------------------------------------------------

for the sale of their Securities, (ii) fails to issue shares of Common Stock to
the Holder or to cause its Transfer Agent to issue shares of Common Stock upon
exercise by the Holder of the conversion rights of the Holder in accordance with
the terms of this Debenture, (iii) fails to transfer or to cause its Transfer
Agent to transfer any certificate for shares of Common Stock issued to the
Holder upon conversion of this Debenture as and when required by this Debenture
and such transfer is otherwise lawful or (iv) fails to remove any restrictive
legend or to cause its Transfer Agent to transfer any certificate or any shares
of Common Stock issued to the Holder upon conversion of this Debenture as and
when required by this Debenture or the Securities Purchase Agreement and such
legend removal is otherwise lawful (no cure period shall apply in the case of
clauses (i) through (iv) above, inclusive);  




e.

The Company shall fail to perform or observe, in any material respect (i) any
other covenant, term, provision, condition, agreement or obligation of the
Debenture, provided that, other than in the case of such failure under Section 5
hereof, as to which no cure period shall apply, such failure shall continue
uncured for a period of thirty (30) days after written notice from the holder of
such failure, or (ii) any covenant, term, provision, condition, agreement or
obligation of the Company under the Securities Purchase Agreement and such
failure shall continue uncured for a period of either (a) three (3) days after
the occurrence of the Company’s failure under Section 4(d), (e) (except as
described in Section 10(c) hereof, as to which Section 10(c) hereof shall
control), (f), (g) or (h) of the Securities Purchase Agreement, or (b) thirty
(30) days after the occurrence of the Company’s failure under any other
provision of the Securities Purchase Agreement;




f.

The Company shall (1) admit in writing its inability to pay its debts generally
as they mature; (2) make an assignment for the benefit of creditors or commence
proceedings for its dissolution; or (3) apply for or consent to the appointment
of a trustee, liquidator or receiver for its or for a substantial part of its
property or business;




g.

A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment;




h.

Any governmental agency or any court of competent jurisdiction at the instance
of any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter;




i.

Any money judgment, writ or warrant of attachment, or similar process (including
an arbitral determination), in excess of Fifty Thousand and 00/100 Dollars
($50,000) in the aggregate shall be entered or filed against the Company or any
of its properties or other assets;




j.

The occurrence of an event of default under the terms of any indebtedness of the
Company or any subsidiary (including but not limited to any Subsidiary) of the
Company in the aggregate amount of Fifty Thousand and 00/100 Dollars ($50,000)
or more which is not waived by the creditors under such indebtedness (as to
which no cure period shall apply);











7







--------------------------------------------------------------------------------



k.

Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding;




l.

The issuance of an order, ruling, finding or similar adverse determination by
the Securities and Exchange Commission, the Secretary of State of the State of
Florida, the National Association of Securities Dealers, Inc. or any other
securities regulatory body (whether in the United States, Canada or elsewhere)
having proper jurisdiction that the Company and/or any of its past or present
directors or officers have committed a material violation of applicable
securities laws or regulations;




m.

The Company shall have its Common Stock suspended or delisted from a national
securities exchange or an electronic quotation service such as the OTCQB, OTCQX
for a period in excess of five (5) trading days;




n.

Any of the following shall occur and be continuing:  (i) a breach or default
under (a) any agreement identified by the Company in its SEC Filings as a
material agreement or (b) any note or other form of indebtedness in favor of the
Company (collectively, the “Material Agreements”), irrespective of whether such
breach or default was waived, and (ii) any other event, circumstance or
combination thereof shall have occurred which, singly or when taken as a whole,
results in a Material Adverse Effect;




o.

The determination in good faith by the Holder that a material adverse change has
occurred in the financial condition or operations of the Company or any of its
subsidiaries which change could have a Material Adverse Effect on the prospect
for the Company to fully and punctually realize the full benefits conferred on
the Holder by this Agreement, or the prospect of repayment of all Obligations;
or




p.

The determination in good faith by Holder that the prospect for payment or
performance of any of the Obligations is impaired for any reason.




Then, or at any time thereafter, the Company shall immediately give written
notice of the occurrence of such Event of Default to the Holders of all
Debentures then outstanding, and in each and every such case, unless such Event
of Default shall have been waived in writing by a majority in interest of the
Holders of the Debentures (which waiver shall not be deemed to be a waiver of
any subsequent default), then at the option of a majority in interest of the
Holders and in the discretion of a majority in interest of the Holders, (i)
pursue remedies against the Company in accordance with the Holder’s rights in
under applicable law, (ii) the interest rate applicable to the Debentures shall
be increased to the lesser of eighteen percent (18%) per annum and the maximum
interest rate allowable under applicable law, and (iii) the Holder may at its
option and discretion declare this Debenture, together with all accrued and
unpaid interest thereon, in an amount equal to one hundred forty percent (140%)
of the Principal Amount plus accrued and unpaid interest (the “Acceleration
Amount”), to be immediately due and payable, without presentment, demand,
protest or notice of any kinds, all of which are hereby expressly waived,
anything herein or in any note or other instruments








8







--------------------------------------------------------------------------------

contained to the contrary notwithstanding.  At its option, a Holder may elect to
convert the Debenture pursuant to Section 2 notwithstanding the prior
declaration of a default and acceleration, in the sole discretion of such
Holder.  A majority in interest of the Holders may immediately enforce any and
all of the Holder's rights and remedies provided herein or any other rights or
remedies afforded by law.  Notwithstanding the foregoing, in the case of a
default under Section 10(c), the Holder of the Debenture sought to be converted,
transferred or de-legended, as the case may be, acting singly, shall have the
sole and absolute discretion to increase the applicable interest rate on the
Debentures held by such Holder and/or to declare the Debenture(s) held by such
Holder to be immediately due and payable.  The Company expressly acknowledges
and agrees that the Acceleration Amount as so increased in the event of a
default is reasonable and appropriate due to the inability to define the
financial hardship that the Company’s default would impose on the Holders.




11.

Nothing contained in this Debenture shall be construed as conferring upon the
Holder the right to vote or to receive dividends or to consent or receive notice
as a shareholder in respect of any meeting of shareholders or any rights
whatsoever as a shareholder of the Company, unless and to the extent converted
in accordance with the terms hereof.




12.

This Debenture may be amended only by the written consent of the parties hereto.
Notwithstanding the foregoing, the principal amount of this Debenture shall
automatically be reduced by any and all Conversion Amounts (to the extent that
the same relate to principal hereof).  In the absence of manifest error, the
outstanding principal amount of the Debenture on the Company’s book and records
shall be the correct amount.




13.

No waivers or consents in regard to any provision of this Debenture may be given
other than by an instrument in writing signed by the Holder.




[Signature Page Follows]








9







--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Debenture to be duly executed by
an officer thereunto duly authorized as of the date of issuance set forth above.




REJUVEL BIO-SCENCES, INC.







By:   ______________________________________

Name:  Charles J. Scimeca

Title:    President

































































































[Signature Page to Convertible Debenture]











10





